 

Execution Version

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (this “Agreement”) is made effective as of July 25, 2019
(the “Effective Date”), by and between SWABPLUS L.P., A CALIFORNIA LIMITED
PARTNERSHIP (“Tenant”), and PURE BIOSCIENCE, INC., A DELAWARE CORPORATION
(“Subtenant”). Tenant previously entered into that certain Commercial/Industrial
Lease with HERMOSA PROPERTY, INC., A CALIFORNIA S CORPORATION (“Landlord”),
dated February 22, 2008 (the “Master Lease”). Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Master Lease.
Tenant wishes to now sublet the leased property to Subtenant and Subtenant
wishes to sublet the leased property from Tenant. Tenant and Subtenant agree to
the following sublease arrangement:

 

I. PREMISES. Tenant, in consideration of the sublease payments described in this
Agreement, sublets (this “Sublease”) to Subtenant that certain property which is
described as follows: office space of approximately 636.25 square feet and
industrial warehouse space of approximately 1,187.00 square feet.       The
premises (the “Premises”) is located at the following address:       9669
Hermosa Avenue   Rancho Cucamonga, CA 91730     II. TERM AND POSSESSION. The
term of this Sublease will begin on July 25, 2019 at 12:01 A.M. and unless
terminated sooner pursuant to the terms of this Agreement, will continue for the
remainder of the term provided in the Master Lease. Subtenant’s tenancy will
terminate on December 31, 2020 at 11:59 P.M., unless Landlord and Subtenant
agree to sign another written agreement prior to the end of such tenancy
providing for an additional tenancy term. Subtenant is not responsible for
finding a replacement upon the termination of such tenancy.     III. SUBLEASE
PAYMENTS. Subtenant shall pay to Tenant sublease payments in the amount of Two
Thousand Three Hundred Thirty-Two Dollars and Twenty-Five Cents ($2,332.25) per
month.

 

  (a) Sublease payments shall be payable on the first (1st) day of each month.
No holidays, special events, or weekends shall excuse Subtenant’s obligation to
timely pay the sublease payments.         (b) Subtenant may be required to pay
prorated sublease payments from the beginning of this Sublease to the first full
payment period. If Subtenant must pay prorated sublease payments, Subtenant
shall pay such prorated amounts at the execution of this Agreement.         (c)
Sublease payments shall be made to Tenant at the following address:          
9669 Hermosa Avenue     Rancho Cucamonga, CA 91730           This address may be
changed from time to time. Subtenant will be informed in writing prior to the
due date of that period’s Sublease payment if the payment location has changed.

 

 1 

 

 

IV. ADDITIONAL PAYMENTS. Subtenant also shall pay to Tenant, in the amounts
payable pursuant to the terms of the Master Lease, (a) all costs related to
operating, managing, insuring, repairing and maintaining the Premises, (b) all
real property taxes and general assessments levied and assessed against the
Premises, (c) all taxes assessed against and levied upon the trade fixtures,
furnishings, equipment, and any and all other personal property of Subtenant
contained in and on the Premises and (d) all other applicable charges required
to be paid from time to time. The additional payments described in clauses (a)
through (d) of the preceding sentence shall be payable on the first (1st) day of
each month. No holidays, special events, or weekends shall excuse Subtenant’s
obligation to timely pay the additional payments.     V. NOTICES. Notices under
this Sublease shall not be deemed valid unless given or served in writing and
forwarded by mail, postage prepaid, addressed as follows to every interested
party:

 

  TENANT: 9669 Hermosa Avenue   Rancho Cucamonga, CA 91730         SUBTENANT:
9669 Hermosa Avenue   Rancho Cucamonga, CA 91730         LANDLORD: 1751 East Del
Amo Boulevard   Carson, CA 90746

 

These addresses may be changed at will by any interested party. Any interested
party changing its address shall provide written notice to the other interested
parties as described above.

 

VI. GOVERNING LAW. This Agreement shall be construed in accordance with the laws
of the State of California, without regard to the conflict of law principles
thereof.     VII. DISPUTE RESOLUTION. If a dispute arises during the term of
this Sublease, the following actions shall take place:

 

  (a) If there is a dispute between any of the interested parties and such
parties are unable to resolve such dispute through negotiations among such
parties, all interested parties agree to resolve such dispute through
non-binding mediation and an agreed-upon mediator.         (b) If the interested
parties are unable to resolve such dispute with the assistance of the mediator
in thirty (30) days, such parties have the right to commence legal action in a
court of competent jurisdiction or through binding arbitration. The decision of
such court or arbitrator shall be legally binding upon all interested parties.  
      (c) It is agreed that the costs involved in hiring the mediator shall be
shared equally among the interested parties.

 



 2 

 

 

VIII. SEVERABILITY. In the event that any of the provisions of this Agreement
are held to be invalid or unenforceable (in whole or in part), the other
provisions of this Agreement will nevertheless continue to be valid and
enforceable as though such invalid or unenforceable provisions of this Agreement
(in whole or in part) had not been included in this Agreement.     IX. WAIVER.
No term or condition of this Agreement or any breach thereof shall be deemed
waived, except with the written consent of the party against whom such waiver is
claimed, and any waiver of any such term, condition or breach thereof shall not
be deemed to be a waiver of any other term or condition or any other breach of
the same or any other term or condition.     X. AMENDMENT. This Agreement shall
not be amended or modified except by a written agreement signed by Tenant and
Subtenant.     XI. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.     XII. SUBLETTING.
Subtenant shall not assign, transfer, or further sublet the Premises or any part
of the Premises without the prior written consent of Tenant and Landlord.    
XIII. INCORPORATION OF MASTER LEASE. This Agreement is subject to the terms of
the Master Lease with the same force and effect as if each provision of the
Master Lease were incorporated into this Agreement, except as otherwise provided
in this Agreement.

 

[Remainder of page intentionally left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, Tenant and Subtenant have entered into this Sublease
Agreement as of the Effective Date.

 

  TENANT:       SWABPLUS L.P.         By: /s/ Man To Ku   Name: Man To Ku  
Title: General Partner         SUBTENANT:       PURE BIOSCIENCE, INC.        
By: /s/ Henry R. Lambert   Name: Henry R. Lambert   Title: Chief Executive
Officer

 

ACKNOWLEDGED AND AGREED:

 

LANDLORD:

 

HERMOSA PROPERTY, INC.       By: /s/ Tom Y. Lee                                
Name: Tom Y. Lee   Title: President  

 



 4 

 

 